DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on January 20, 2021.
The Applicant’s amendments to the drawings have been acknowledged and are persuasive, therefore the drawing objection has been withdrawn.
The Applicant’s amendments to the specification have been acknowledged and are persuasive, therefore the specification rejection has been withdrawn.
As stated in the applicants remarks as well as the interview summary it was agreed upon that the 35 USC § 112(b) would be withdrawn therefore the 35 USC § 112(b) rejections to claims 1-8 and 17-21 have been withdrawn
The applicant’s amendments to Claim 1 has been acknowledged and rejected under 35 USC § 102(a)(1) as set forth in this office action.
The applicant’s newly added claims, Claims 24 and 25, have been acknowledged and rejected under 35 USC § 102(a)(1) as set forth in this office action.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application Numbers EP17170450.5 filed on May 10, 2017 and EP18152125.3 filed on January 17, 2018 are acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase et al. (WO 2016146214 A1).
Regarding Claim 1, Haase et al. hereinafter Haase discloses a method for imaging an examination region of an object to be examined (Pg.2 lines 18-26) with a computed tomography system (Pg. 2 lines 30-32), the examination region including a first contrast medium and a second contrast medium, different from the first contrast medium (Pg.3 lines 3-5), the method comprising:
acquiring first projection scan data with a first energy range (Pg.9 lines 3-4 – “obtain a first image data set of the region of interest with at least a first x-ray radiation energy”) and second projection scan data, different from the first projection scan data, with a second energy range (Pg.9 lines 4-5 – “a second image data set of the region of interest with at least a second x-ray radiation energy”), the second energy range being different from the first energy range in the examination region (Pg.3 lines 6-8 – “the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast ; 
generating a first image based upon the first projection scan data acquired and the second projection scan data acquired (Pg.9 lines 21-24 – “the x-ray imager operates at a first pair of x-ray energies to obtain the first image data set and at a second pair of x-ray energies to obtain the second data set, since this is a prerequisite for k-edge imaging of a contrast agent. Preferably the image data sets are reconstructed to visual data and displayed to a physician 205”), the first image including
only isolated first information of the first contrast medium, only isolated second information of the second contrast medium, or isolated first information of the first contrast medium and isolated second information of the second contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”) and
distinguishing (Pg.5 first para. – “materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”) and quantifying respective amounts of the first contrast medium and the second contrast medium (Pg. 8 Para.1 - "Multi-energy imaging, such as spectral CT, has the ability to image and quantitatively measure the DEB radio-opacity and thus the actual drug dose at the tumor site. A DEB concentration determiner 11 is configured to determine the drug concentration from obtained image data of the areas embolized by DEBs.", Pg. 9 Para.1 - "A ratio of contrast to drug concentration for every bead size is necessary to determine the specific drug dose.", therefore with a known ratio the contrast agent quantification would be known with the drug concentration determination) simultaneously present in the region (Fig.3 shows both large DEB’s and small DEB’s simultaneously present in a region). 
Regarding Claim 2, Haase discloses the first contrast medium has a therapeutically effective functionalization (Pg.2 lines 20-22 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”).
Regarding Claim 3, Haase discloses the second contrast medium is indicative of a blood flow property (Fig.3 shows both contrast mediums in the blood vessles, Fig.4 shows a CT image with the vessles identified by a contrast agent therefore the contrast agent shows the paths of blood flow).
Regarding Claim 4, Haase discloses the first image includes an item of local information about a local distribution of at least one of the first contrast medium and second contrast medium (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image” therefore showing the local distribution).
Regarding Claim 5, Haase discloses the first image includes an item of local information about a quantity of at least one of the first contrast medium and the second contrast medium (Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations” therefore showing the quantity).
Regarding Claim 6, Haase discloses the first image includes an item of local information about a quantity or distribution of the first contrast medium having a therapeutically effective functionalization (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”, Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations”, 
Regarding Claim 7, Haase discloses the therapeutically effective functionalization includes at least one of chemical and radioactive substances bound to the first contrast medium (Pg. 2 lines 20-23 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent and to introduce into the region of interest second drug-eluting microsphere beads containing at least a second drug and a second contrast agent”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”, therefore the drug-eluting microsphere beads contain a first contrast medium and a chemotherapeutic drug which is being interpreted as a chemical).
Regarding Claim 8, Haase discloses the first image includes an item of local information based on the second contrast medium about a local blood circulation in a region (Fig.3 shows both contrast mediums in the blood vessles, Fig.4 shows a CT image with the vessels identified by a contrast agent therefore the contrast agent shows the paths of blood flow and therefore shows the local information).
Regarding Claim 9, Haase discloses the first contrast medium includes a contrast substance bound to microspheres or nanoparticles (Pg.2 lines 20-21 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent”).
Regarding Claim 10, Haase discloses the first energy range includes a first X-ray spectrum and the second energy range includes a second X-ray spectrum (Pg.5 lines 3-5 – “This may be achieved by adapting the source to emit different wavelengths simultaneously or sequentially (e.g. in kVp switching x-ray sources”).
Regarding Claim 11, Haase discloses the first energy range includes a first detector energy range and the second energy range includes a second detector energy range (Pg.5 lines 5-6 – “adapting the detector to detect different individual parts of an emitted wavelength spectrum”).
Regarding Claim 17, Haase discloses the second contrast medium is indicative of a blood flow property (Fig.3 shows both contrast mediums in the blood vessles, Fig.4 shows a CT image with the vessles identified by a contrast agent therefore the contrast agent shows the paths of blood flow).
Regarding Claim 18, Haase discloses the first image includes an item of local information about a local distribution of at least one of the first contrast medium and second contrast medium (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image” therefore showing the local distribution).
Regarding Claim 19, Haase discloses the first image includes an item of local information about a quantity of at least one of the first contrast medium and the second contrast medium (Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations” therefore showing the quantity).
Regarding Claim 20, Haase discloses the first image includes an item of local information about a quantity or distribution of the first contrast medium having a therapeutically effective functionalization (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”, Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”) .
Regarding Claim 21, Haase discloses the therapeutically effective functionalization includes at least one of chemical and radioactive substances bound to the first contrast medium (Pg. 2 lines 20-23 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent and to introduce into the region of interest second drug-eluting microsphere beads containing at least a second drug and a second contrast agent”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”, therefore the drug-eluting microsphere beads contain a first contrast medium and a chemotherapeutic drug which is being interpreted as a chemical).
Regarding Claim 24, Haase discloses A method for imaging an examination region of an object to be examined (Pg.2 lines 18-26) with a computed tomography system (Pg. 2 lines 30-32), the examination region including a first contrast medium (Pg.5 lines 23-24 – “the first DEB reservoir 7 1 is to be loaded for use with first DEBs”) and a second contrast medium (Pg.5 lines 24-25 – “the second DEB reservoir is loaded with differently sized second DEBs”), different from the first contrast medium (Pg.3 lines 3-5), the method comprising: 
acquiring first projection scan data with a first energy range (Pg.9 lines 3-4 – “obtain a first image data set of the region of interest with at least a first x-ray radiation energy”) and second projection scan data, different from the first projection scan data (Pg.9 lines 4-5 – “a second image data set of the region of interest with at least a second x-ray radiation energy”), with a second energy range(Pg.9 lines 4-5 – “a second image data set of the region of interest with at least a second x-ray radiation energy”), the second energy range being different from the first energy range in the examination region (Pg.3 lines 6-8 – “the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast agent and the at least second x-ray radiation energy corresponds to a K-absorption edge of the second contrast agent” – therefore the energies are different); and
generating images based upon the first projection scan data acquired and the second projection scan data acquired (Pg.9 lines 21-24 – “the x-ray imager operates at a first pair of x-ray energies to obtain the first image data set and at a second pair of x-ray energies to obtain the second data set, since this is a prerequisite for k-edge imaging of a contrast agent. Preferably the image data sets are reconstructed to visual data and displayed to a physician 205”), the images including
a first image containing only isolated first information of the first contrast medium (Pg.3 lines 11-15 – “obtaining a first image data set by imaging the region of interest with an x-ray imaging device operating at least a first x-ray radiation energy; determining, from the first image data set, a first drug concentration delivered to the region of interest by first drug-eluting microsphere beads containing at least a first drug and a first contrast agent”, Pg. 9 lines 23-24 – “Preferably the image data sets are reconstructed to visual data and displayed to a physician 205.”),
a second image containing only isolated second information of the second contrast medium (Pg.3 lines 15-19 – “obtaining a second image data set by imaging the region of interest with an xray imaging device operating at least a second x-ray radiation energy; determining, from the second image data set, a second drug concentration delivered to the region of interest by second drug-eluting microsphere beads containing at least a second drug and a second contrast agent”, Pg. 9 lines 23-24 – “Preferably the image data sets are reconstructed to visual data and displayed to a physician 205.”),
a third image containing isolated first information of the first contrast medium and isolated second information of the second contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”); and
distinguishing (Pg.5 first para. – “materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”) and quantifying respective amounts of the first contrast medium and the second contrast medium (Pg. 8 Para.1 - "Multi-energy imaging, such as spectral CT, has the ability to image and quantitatively measure the DEB radio-opacity and thus the actual drug dose at the tumor site. A DEB concentration determiner 11 is configured to determine the drug concentration from obtained image data of the areas embolized by DEBs.", Pg. 9 Para.1 - "A ratio of contrast to drug concentration for every bead size is necessary to determine the specific drug dose.", therefore with a known ratio the contrast agent quantification would be known with the drug concentration determination) simultaneously present in the third image (Fig.3 shows both large DEB’s and small DEB’s simultaneously present in an image).
Regarding Claim 25, Haase discloses the distinguishing includes applying multi-material separation to the first projection scan data and the second projection scan data (Pg.5 lines 6-9 – “Different information may be derived from information obtained from high-energy x-ray radiation and low-energy x-ray radiation. For instance, materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”, therefore the materials are being separated by using two different energies) to separate the first contrast medium from the second contrast medium (Pg. 4 lines 19-21 – “The invention will be illustrated by using spectral CT imaging, but another suitable multi-energy imaging device or other imaging device with which it is possible to discriminate between two materials could also be used”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (WO 2016146214 A1) and further in view of Schmidt et al. (DE 102007050438 B4).
Regarding Claim 3, Haase discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Haase does not teach the second contrast medium is indicative of a blood flow property.
However Shmidt et al. hereinafter Shmidt discloses the second contrast medium is indicative of a blood flow property (Abstract – “With the aid of the scan data of the at least two energy spectra (S1, S2), .
Haase and Schmidt are both analogous arts considering they are both in the field of CT imaging of a region with two contrast agents.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haase to incorporate the contrast agent to visualize a blood flow property of Schmidt to achieve the same results. One would have motivation to combine because “It is an object of the invention to find a method for the determination of vascular blood flow and blood circulation of the muscle tissue with contrast agent, which causes a lower radiation exposure of the patient on the one hand and on the other hand allows improved spatial coverage of the images of the two states.” (Para [0009]).
Regarding Claim 8, Haase discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Haase does not teach the first image includes an item of local information based on the second contrast medium about a local blood circulation in a region.
However Schmidt discloses the first image includes an item of local information based on the second contrast medium about a local blood circulation in a region (Abstract – “With the aid of the scan data of the at least two energy spectra (S1, S2), regions (16, 17) with accumulations of the first and the second contrast agent (K1, K2) in the patient are determined”, Para [0001] – “The invention relates to a method for simultaneously displaying the blood flow of muscle tissue and vessels by means of an X-ray CT and scanning a patient with at least two different X-ray energy spectra” therefore the blood flow is displayed using a contrast agent and by display the blood flow a location of the blood flow is also displayed). 

Regarding Claim 12, Haase discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Haase does not teach further comprising a step of multi-material analysis.
However Schmidt discloses further comprising a step of multi-material analysis (Para [0021] – “A further possibility to detect the regions of the enrichment with different contrast agents consists of the application of a material decomposition method with the aid of the determined energy-specific absorption values of tomographic image data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haase to incorporate the multi-material analysis of Schmidt to achieve the same results. One would have motivation to combine because “it is possible to represent in a single image both the enrichment of the vessels with contrast agent, as well as the enrichment of the tissue itself with contrast agent.” (Para [0025]).
Response to Arguments
Applicant’s arguments, see page 9 second paragraph, filed January 20, 2020, with respect to the priority documents has been fully considered and is not persuasive. Applicant argues that certified copies of both priority documents have been received.  However English translations of the priority documents have not been received.  As the MPEP 2304.01 (c) states “A certified translation of every 
Applicant’s arguments, see page 15 and 16, filed January 20, 2020, with respect to the 35 U.S.C. §102(a)(1) rejection pertaining to Claim 1, has been fully considered and is not persuasive. Applicant argues that Haase does not disclose the newly added limitation of Claim 1. Specifically Applicant states that Haase teaches the determination of the drug concentration but fails to teach quantifying respective amounts of the first contrast medium and the second contrast medium simultaneously present in the region.  However as explained above Haase discloses "A ratio of contrast to drug concentration for every bead size is necessary to determine the specific drug dose” (Pg. 9 Para.1). Therefore based on the known ratio for each bead size a quantification of the drug dose would also provide a quantification of each contrast medium therefore the 35 USC § 102(a)(1) rejection will be maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabol et al. (US 20040101088 A1) discloses a method for discriminating multiple contrast agents in a CT image.  Sabol also discloses two different energies being used to take the images.  In paragraph [0053] a contrast agent is used that is bound to a microsphere or nanoparticle.
Krauss et al. (US 20100135557 A1) discloses a method of imaging with CT using two different contrast agents at two different energies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/R.C.L./Examiner, Art Unit 3793      

/SERKAN AKAR/Primary Examiner, Art Unit 3793